PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               _____________

                    No. 21-1265
                   ____________

              CHAL KENNEDY, JR.,
                    Appellant

                         v.

   SUPERINTENDENT DALLAS SCI; DISTRICT
ATTORNEY PHILADELPHIA; ATTORNEY GENERAL
             PENNSYLVANIA
             _______________

   On Appeal from the United States District Court
      for the Eastern District of Pennsylvania
              (D.C. No. 2-19-cv-2968)
   Honorable Cynthia M. Rufe, U.S. District Judge
                 _______________

               Argued May 25, 2022
      Before: KRAUSE, PHIPPS, Circuit Judges, and
               STEARNS*, District Judge.

                 (Filed: October 11, 2022)

Peter F. Andrews [ARGUED]
Matthew Stiegler
Nancy Winkelman
Carolyn Engel Temin
Lawrence S. Krasner, District Attorney of Philadelphia
Office of the District Attorney
Three South Penn Square
Philadelphia, Pennsylvania 19107
                      Counsel for Appellees

Elizabeth Brown [ARGUED]
Brendan Clemente
Lewis Hallowell
Kendall Huennekens
Duke University School of Law
210 Science Drive
Box 90360
Durham, North Carolina 27708




      *
        Honorable Richard G. Stearns, United States District
Court Judge for the District of Massachusetts, sitting by
designation.




                             2
Sean E. Andrussier
Womble Bond Dickinson
555 Fayetteville Street
Suite 1100
Raleigh, NC 27601
                     Court Appointed Amicus Curiae for
Appellant

                      _______________

                 OPINION OF THE COURT
                     _______________

STEARNS, District Judge.

        The Sixth Amendment guarantees a criminal defendant
a right to a speedy trial. Petitioner Chal Kennedy, Jr., was not
a fortunate son. On August 17, 2009, Kennedy and his father,
Chal Kennedy, Sr., were arrested by Philadelphia police in
flagrante delicto during an armed home invasion. Fifty months
later, on October 15, 2013, after numerous delays that will be
described, the son and father went on trial before a jury in the
Court of Common Pleas. On October 23, 2013, both were
convicted. Chal Kennedy, Jr., was subsequently sentenced to
ten to fifteen years of imprisonment. After failing to obtain
redress under the Pennsylvania Post-Conviction Relief Act




                               3
(PCRA), Kennedy’s appeal was rejected by the Pennsylvania
Superior Court—his court of last resort.1

        On July 18, 2019, Kennedy filed this pro se habeas
petition in the Eastern District of Pennsylvania, arguing that
his right to a speedy trial had been violated. The Magistrate
Judge recommended that the District Court deny Kennedy’s
petition on grounds of procedural default. The Magistrate
Judge also adopted the state-court finding that only sixteen
days of the fifty-month delay in bringing Kennedy to trial were
attributable to the Commonwealth. On January 8, 2021, the
District Court overruled Kennedy’s objections to the
Magistrate Judge’s Report and Recommendation and
additionally held his petition to be “without merit.”2 The
District Court declined to issue a Certificate of Appeal.

       On September 10, 2021, we agreed to hear Kennedy’s
petition and appointed pro bono counsel.3 We identified two


      1
         The Pennsylvania Supreme Court refused to grant
Kennedy’s petition for an allowance of appeal; however, under
Pennsylvania law, the state Supreme Court is outside the
appellate review process for purposes of habeas exhaustion.
See Lambert v. Blackwell, 387 F.3d 210, 232-34 (3d Cir. 2004).
      2
        On March 17, 2021, the District Court denied a
motion to reconsider.
      3
        We are grateful to the students from Duke Law’s
Appellate Litigation Clinic and their advisor, Sean E.
Andrussier, for accepting the assignment. Student Elizabeth
Brown superbly represented Kennedy at oral argument. We
also commend Assistant District Attorney Peter F. Andrews for




                              4
issues for appeal: “(1) whether the District Court erred in
finding Kennedy’s Speedy Trial claim procedurally defaulted;
and (2) if so, whether Kennedy’s right to a Speedy Trial was
violated.” Dkt. #20. For the reasons to be stated, we conclude
that Kennedy’s procedural default was excused, and that his
Sixth Amendment Speedy Trial Right was violated, and so will
grant the petition and order Kennedy’s release.

                      BACKGROUND

        At Kennedy’s initial appearance on August 28, 2009,
eleven days after he was arrested, Kennedy’s attorney
requested that his case be continued to September 23, 2009.
This was followed by two continuances in September and
October of 2009, which are not clearly explained on the
docket.4 The defense asked for pre-trial discovery and filed an
omnibus pre-trial motion on January 4, 2010. The motion
raised Kennedy’s speedy trial rights under Pennsylvania’s
Prompt Trial Rule, Pa. R. Crim. P. 600, and requested
dismissal of the case. At a January 20, 2010 conference, the
defense requested that additional discovery be provided by the
Commonwealth. On February 4, 2010, Kennedy’s lawyer
initiated a plea-bargaining request, but Kennedy rejected the


his skilled and       fair-minded    representation   of   the
Commonwealth.


      4
         The docket entry for the first continuance simply
states: “Comm does not wish to sever.” JA 200. For the
second continuance, the docket entry reads: “Commonwealth
request to have case listed for a Preliminary Hearing.” JA 199.




                              5
Commonwealth’s offer on February 19, 2010. On March 4,
2010, the trial judge recused himself without explanation. On
March 8, 2010, Kennedy’s attorney filed a motion for release
from custody, arguing that Kennedy “ha[d] not been afforded
his right to a mandatory prompt trial,” and that the
“Commonwealth ha[d] not exercised due diligence.” JA 158.
An April 1, 2010 conference with a newly assigned judge was
postponed at the request of the Commonwealth because of the
unavailability of the assistant district attorney.

        On April 9, 2010, the court granted Kennedy’s motion
for release from custody and ordered him to strict house arrest.
The trial, scheduled for December 6, 2010, was continued at
the Commonwealth’s request for “further investigation.”
JA 176. Kennedy, who was an active-duty Marine when he
was arrested, was then transferred to the custody of his Marine
Corps unit. Because of the pending indictment, he was not
permitted to resume normal training activities and was
relegated to “trash clean-up and paperwork.” JA 462. After a
further series of court-date postponements, during which
Kennedy rejected a second plea offer, a jury trial was
scheduled to begin on June 20, 2011. The trial date was
continued when a co-defendant asked to substitute new
counsel.

       After a flurry of further continuances, attributable
entirely to court congestion, a March 11, 2013 trial was aborted
when the Commonwealth failed to secure the attendance of a
prosecution witness in state custody. A subsequent June 3,
2013 trial date was continued for the same reason. Finally, on
October 15, 2013, 1,520 days after Kennedy’s arrest, his trial
began. It did not go well for Kennedy. He was convicted by
the jury of aggravated robbery, burglary, aggravated assault,
criminal conspiracy, unlawful restraint, false imprisonment,




                               6
and various firearms offenses. Kennedy’s lawyer failed to
perfect a direct appeal of the convictions.

     JURISDICTION & STANDARD OF REVIEW

       The District Court had jurisdiction pursuant to 28
U.S.C. § 2254. We have jurisdiction under 28 U.S.C. §§ 1291
and 2253. Where, as here, the District Court’s decision is
based only on a review of the state court record, we exercise
plenary review. Dennis v. Sec’y, Pa. Dep’t of Corr., 834 F.3d
263, 280 (3d Cir. 2016) (en banc).5

                       DISCUSSION

1.    Exhaustion of Remedies

        It has long been the rule that a federal court will not
consider a federal-law challenge to a state court decision that
was not “addressed by or properly presented to the state court
that rendered the decision.” Hemphill v. New York, 142 S. Ct.
681, 689 (2022) (quoting Howell v. Mississippi, 543 U.S. 440,
443 (2005) (per curiam)). To satisfy the presentment
requirement, a petitioner need not resort to any “particular
form of words or phrases” so long as the state court receives
fair and timely notice that a federal claim is being made. Id.
(quoting Street v. New York, 394 U.S. 576, 584 (1969)).
Initially the Commonwealth argued that, by basing his appeal
almost exclusively on the prompt trial guarantee of

      5
         We recognize that our review is circumscribed by the
limitations imposed by Congress in the Antiterrorism and
Effective Death Penalty Act of 1996.




                              7
Pennsylvania Rule 600, Kennedy had failed to properly alert
the state courts to his Sixth Amendment claim. The District
Court, in adopting the Magistrate Judge’s Report and
Recommendation, agreed that Kennedy had failed to exhaust
his federal constitutional claim by limiting his state court post-
conviction proceedings to a challenge of his trial counsel’s
alleged ineffectiveness “for failing to raise a violation of Rule
600, the Pennsylvania speedy-trial rule.” JA 3.

       The Commonwealth has since reconsidered. It now
concedes that Kennedy’s Sixth Amendment claim has in fact
been exhausted. When asked by this Court at oral argument to
explain its reversal of position, the Commonwealth’s attorney
replied:

       I’d start by saying we are conceding procedural
       default here because our reading of the Superior
       Brief is that, and it is a close call, we don’t
       disagree that it is a close call, under the factors
       set out in McCandless and Wilkerson, Kennedy
       did just enough to put the Superior Court on
       notice that he is asserting a claim that is related
       to his constitutional speedy trial right. . . . Our
       position is that our reading of the cases and our
       reading of the Superior Court brief is that it is fair
       presentation by Mr. Kennedy, and so it is our
       obligation to tell the Court what our position is
       on that.

Oral Argument at 43:10,
https://www2.ca3.uscourts.gov/oralargument/audio/21-
1265ChalKennedyv.SuperintendentDallas.mp3.




                                 8
       When pressed on the issue of whether Kennedy’s
arguably perfunctory references in his Superior
Court brief to the Sixth Amendment, Barker v. Wingo,
407 U.S. 514 (1972), and a handful of Pennsylvania
cases alluding to the Sixth Amendment right to a speedy
trial were sufficient to put the Superior Court on notice
of a federal claim, the attorney replied:

       I do. . . . The thrust of that brief is that he has
       speedy trial rights under the constitution and that
       those rights are being violating. Now, those
       rights are being violated in a mechanical way by
       the Commonwealth’s Rule 600, which is a
       mechanical application, but they are also
       generally being violating by the fact that there is
       a federal speedy trial right that he hasn’t been
       able to make out. . . . It is not uncommon for
       state courts to not pass on every claim that has
       been fairly presented under the federal standard.

Oral Argument at 44:25,
https://www2.ca3.uscourts.gov/oralargument/audio/21-
1265ChalKennedyv.SuperintendentDallas.mp3.

       As we believe the Commonwealth’s concession to be a
product of careful consideration, we accept it as a waiver made
expressly through counsel. See 28 U.S.C. § 2254(b)(3);
Sharrieff v. Cathel, 574 F.3d 225, 230 (3d Cir. 2009). Doing
so respects the Commonwealth’s “primary authority for
defining and enforcing the criminal law,” Engle v. Isaac, 456
U.S. 107, 128 (1982), and obviates the need for us to address
the issue further.




                               9
2.     Sixth Amendment Claim

        “[T]he right to a speedy trial is ‘fundamental’ and
imposed by the Due Process Clause of the Fourteenth
Amendment on the States.” Barker, 407 U.S. at 515 (quoting
Klopfer v. North Carolina, 386 U.S. 213, 223 (1967)). In
assessing a constitutional speedy trial claim, we apply a four-
factor test. We weigh the “[l]ength of delay, the reason for the
delay, the defendant’s assertion of his right, and prejudice to
the defendant.” Id. at 530. “All factors must be considered and
weighed as no one factor is dispositive nor ‘talismanic.’”
Hakeem v. Beyer, 990 F.2d 750, 759 (3d Cir. 1993) (quoting
Barker, 407 U.S. at 533).

       The first factor, the length of delay, entails two
inquiries.

       Simply to trigger a speedy trial analysis, an
       accused must allege that the interval between
       accusation and trial has crossed the threshold
       dividing     ordinary     from     “presumptively
       prejudicial” delay, since, by definition, he cannot
       complain that the government has denied him a
       “speedy” trial if it has, in fact, prosecuted his
       case with customary promptness. If the accused
       makes this showing, the court must then
       consider, as one factor among several, the extent
       to which the delay stretches beyond the bare
       minimum needed to trigger judicial examination
       of the claim. This latter enquiry is significant to
       the speedy trial analysis because . . . the
       presumption that pretrial delay has prejudiced
       the accused intensifies over time.




                               10
Doggett v. United States, 505 U.S. 647, 651–52 (1992)
(citations omitted).

        Here we have no difficulty concluding that the delay in
this case—1,520 days, or nearly fifty months, from Kennedy’s
arrest on August 17, 2009, to the commencement of jury
selection on October 15, 2013—was sufficiently long to trigger
a Barker analysis.6 See Hakeem, 990 F.2d at 760 (a delay of
fourteen months is ordinarily sufficient to warrant inquiry into
the additional Barker factors). If the threshold is met and the
defendant establishes that the delay was due to “[n]egligence
over a sufficiently long period,” the burden shifts to the
Commonwealth to justify the delay. United States v.
Velazquez, 749 F.3d 161, 175 (3d Cir. 2014).

       The second Barker factor assesses the reason for the
delay and “whether the government or the criminal defendant
is more to blame for that delay.” Doggett, 505 U.S. at 651. In
United States v. Battis, 589 F.3d 673, 679 (3d Cir. 2009),
echoing Barker, we set out three categories of delay and the
weight each category carries against the government: (1) “A
deliberate effort by the Government to delay the trial ‘in order
to hamper the defense’ weighs heavily against the
Government”; (2) “[a] ‘more neutral reason such as negligence
or overcrowded courts’ also weighs against the Government,
though ‘less heavily’”; and (3) “a valid reason, such as a
missing witness, should serve to justify appropriate delay.”
589 F.3d at 679 (quoting Barker, 407 U.S. at 531). On the
other hand, “delay caused by the defense weighs against the


       6
         The Commonwealth agrees that “the length of the
delay[] strongly favors Kennedy.” Commonwealth’s Br. 25.




                              11
defendant,” including “delay caused by the defendant’s
counsel.” Vermont v. Brillon, 556 U.S. 81, 90–91 (2009).

       Kennedy argues that he does not bear more blame than
the Commonwealth for the fifty-month delay preceding his
trial. He contends that only the delay consumed by his
unsuccessful attempt to secure an acceptable plea bargain and
the assented-to continuance request by a co-defendant is
properly attributable to him. The Commonwealth, for its part,
while accepting responsibility for forty months of the delay,
maintains that “the vast majority can be described by a ‘more
neutral’ reason, such as the [eighteen]-month delay resulting
from court congestion.” Commonwealth’s Br. 27–28.

       We have done our own review of the docket,7 and we
agree largely with the parties’ forty-month/ten-month
apportionment of the delay between the Commonwealth and
Kennedy.8 We also agree with the Commonwealth that the

       7
         Specifically, we have analyzed each of the nineteen
scorable delays that appear on the docket and we have made
our own calculation of the number of days attributable to each
party for speedy trial purposes.
       8
          While AEDPA requires that we defer to state court
findings of fact, here the finding of the PCRA and Superior
Courts that only sixteen days of delay were attributable to the
Commonwealth has no preclusive weight, as the finding was
made applying the factors that apply to the calculation of delay
for purposes of Pennsylvania’s Rule 600, and not those used in
a Sixth Amendment analysis. Although the District Court
erroneously adopted the Rule 600 finding, the Commonwealth,
to its credit, does not rely on it.




                              12
bulk of the delay falls within Barker’s second, more neutral
category of delay caused by negligence and court congestion.
While overcrowded courts are a systemic problem, and not one
laid directly at the feet of the prosecution, it is right that it be
weighed, albeit less heavily, against the Commonwealth. The
“ultimate responsibility for such circumstances must rest with
the [G]overnment,” rather than with the defendant, “since it is
the Government’s duty to bring a defendant to trial.” Battis,
589 F.3d at 679 (first alteration in Battis) (quoting Barker, 407
U.S. at 531). Moreover, “the weight [a court will] assign to
official negligence compounds over time as the presumption of
evidentiary prejudice grows.” Doggett, 505 U.S. at 657. Here
we readily conclude that this second of the Barker factors
weighs in Kennedy’s favor.

        The third Barker factor assesses the degree to which a
defendant asserted his speedy trial right, “including ‘the
frequency and force’ of such assertions.” Velazquez, 749 F.3d
at 182 (quoting Barker, 407 U.S. at 529). Our case law
provides guidance as to the degree of persistence that satisfies
this standard. At one extreme, in Government of the Virgin
Islands v. Pemberton, 813 F.2d 626 (3d Cir. 1987), the
defendant—represented by counsel—made no objections at all
during a sixteen-month delay; hence, this third factor weighed
heavily in favor of the government. See id. at 628–29. At the
other end of the spectrum, in Hakeem, the petitioner
successfully invoked the right: he asserted it in a pro se letter
to the state court, and then again in a petition filed in the federal
court one month before his trial began. 990 F.2d at 764–66.

       Kennedy asserted his speedy trial rights twice: First, on
January 4, 2010, nearly four months after his arrest, when
(through counsel) he filed an omnibus pre-trial motion, which
included an unsuccessful invocation of his speedy-trial rights.




                                 13
Second, on March 8, 2010, nearly six months after his arrest,
Kennedy moved to be released from pre-trial detention,
arguing that Pennsylvania “ha[d] not exercised due diligence,”
and that he “ha[d] not been afforded his right to a mandatory
prompt trial.” JA 158. During the nearly forty-four months
that followed, Kennedy did not again invoke his right to a
speedy trial, suggesting that his appetite for proceeding to trial
had been dulled by his release from detention.

        In Barker, the Supreme Court, after speculating that the
defendant had a strategic interest in delaying his trial for four
years while the case against his co-defendant was being
resolved, weighed the third factor in favor of the government.
407 U.S. at 534–36. Similarly here, while we recognize that
Kennedy had no burden to incessantly demand a speedy trial,
his radio silence during the forty months that followed his
release to house arrest leads us to weigh this third factor in the
Commonwealth’s favor. That said, Kennedy’s failure to assert
with sufficient vigor his speedy trial right “means only that the
third Barker factor will be weighed against him”—it “does not
mean that he cannot claim that his right to a speedy trial was
violated.” Battis, 589 F.3d at 681. Consequently, we proceed
to the fourth factor.

        The fourth and “most important factor” in the Barker
analysis is the degree of prejudice suffered by a defendant
because of any inordinate delay in bringing him to trial.
Hakeem, 990 F.2d at 760. The Supreme Court has identified
three types of harm that accrue from unreasonable delay:
(1) “oppressive pretrial incarceration;” (2) “anxiety and
concern of the accused”; and (3) “‘the possibility that the
[accused’s] defense will be impaired’ by dimming memories
and loss of exculpatory evidence.” Doggett, 505 U.S. at 654
(alteration in original) (quoting Barker, 407 U.S. at 532).




                               14
Although excessive delay can lead to a presumption of
prejudice, “such presumptive prejudice cannot alone carry a
Sixth Amendment claim without regard to the other Barker
criteria, it is part of the mix of relevant facts, and its importance
increases with the length of delay.” Id. at 656 (citation
omitted).

        We address each harm in turn. First, Kennedy concedes
that, without more, his ten months of pretrial incarceration
followed by six months of restrictive house arrest were not
sufficiently lengthy or oppressive to support a finding of
prejudice. See Hakeem, 990 F.2d at 762 (finding that fourteen
months pretrial incarceration is not per se prejudicial).
Kennedy argues, appropriately we think, that these periods of
pretrial incarceration and restrictive housing should carry
weight in our evaluation of the other prejudice factors.

       Moving to the second category, the “anxiety and
concern of the accused,” Kennedy notes that the Supreme
Court recognized in Barker that ten months of incarceration,
followed by “living for over four years under a cloud of
suspicion and anxiety” after release on bail, “prejudiced
[Barker] to some extent.” 407 U.S. at 534. Here, Kennedy
complains that the looming indictment interfered with his
employment by limiting his opportunities in the Marine Corps
and ultimately preventing him from reenlisting. See Betterman
v. Montana, 578 U.S. 437, 444 (2016) (explaining that the
“major evils” the Speedy Trial Clause seeks to avoid are delays
that “disrupt [the defendant’s] employment, drain his financial
resources, [and] curtail his associations”) (quoting United
States v. Marion, 404 U.S. 307, 320 (1971)); see also Burkett
v. Fulcomer, 951 F.2d 1431, 1444 (3d Cir. 1991) (recognizing,
in a post-conviction context, “the fact that there has been
disruption to a defendant’s employment, his financial




                                 15
resources affected and the general strain and anxiety put upon
family and friends constituted prejudice which must be
considered in ascertaining whether there has been a speedy trial
violation,” but finding such a showing outweighed by other
Barker factors (construing Pemberton, 813 F.2d at 629–30)).
In sum, this second category of prejudice militates slightly in
favor of Kennedy.

        The third and “most serious” form of prejudice is any
impairment of a defense at trial. Barker, 407 U.S. at 532. In
this regard, a defendant is permitted to claim prejudice without
providing “affirmative proof of particularized prejudice.”
Doggett, 505 U.S. at 655. Rather, a “presumptive prejudice”
flows from the reality that a defendant’s ability to prove that
his defense was impaired by delay is diminished by “time’s
erosion of exculpatory evidence and testimony”—
consequently, “we generally have to recognize that excessive
delay presumptively compromises the reliability of a trial in
ways that neither party can prove or, for that matter, identify.”
Id. at 655–56. Presumptive prejudice “can be mitigated by a
showing that the defendant acquiesced in the delay, or can be
rebutted if the Government ‘affirmatively prove[s] that the
delay left [the defendant’s] ability to defend himself
unimpaired.’” Battis, 589 F.3d at 682 (quoting Doggett, 505
U.S. at 658 & n.1) (alterations in original).

        Battis provides a useful starting point. In that case, we
held “that prejudice will be presumed when there is a forty-
five-month delay in bringing a defendant to trial, even when it
could be argued that only thirty-five months of that delay is
attributable to the Government. After such a long delay,
witnesses become harder to locate and their memories
inevitably fade.” Battis, 589 F.3d at 683. Here, we have a
similar length of delay attributable for the most part to the




                               16
Commonwealth. It is, of course, open to the Commonwealth
to “attempt to rebut this presumption,” by “affirmatively
prov[ing] that the delay left [Kennedy’s] ability to defend
himself unimpaired” or by “showing that [Kennedy]
acquiesced in the delay.” Id. at 682–83 (quotation omitted).

        The Commonwealth makes the argument that Kennedy
suffered no actual prejudice, but as we have noted, “the
government faces a high, and potentially insurmountable,
hurdle in seeking to disprove general prejudice where the
period of delay is extraordinarily long.” Velazquez, 749 F.3d
at 185. The Commonwealth contends that Kennedy waived the
presumptive prejudice argument, but this is plainly incorrect,
as Kennedy’s discussion of prejudice in his opening brief
highlighted the presumption and included an extensive analysis
of that factor in Battis. Alternatively, the Commonwealth
argues the delay affirmatively aided Kennedy, citing the
metamorphosis of a cooperating witness, victim Kahim
Welton, into a hostile witness who refused to testify at the trial.
But, as Kennedy notes, the transformation precluded him from
effectively cross-examining Welton, while allowing the
Commonwealth to read into the record, line by line, Welton’s
2009 police interview, supplemented with Welton’s answers to
questions at a 2009 preliminary hearing. Kennedy argues that
this also prevented him from presenting mitigating evidence,
for example, that he was taking orders from his father.

       The Commonwealth claims that any concerns about the
admission of Welton’s prior recorded testimony are allayed by
the fact that another witness, victim Takia Nichols,
corroborated the version of events Welton gave to police. But
as Kennedy notes, police never took a contemporaneous
statement from Nichols and therefore the possibility that her
testimony was “coached” by her exposure to Welton’s




                                17
statement cannot be ruled out. As in Velazquez, it is
insufficient for the Commonwealth to cite to the strength of its
own case and expect Kennedy to rebut it: Rebuttal, in these
circumstances, “is precisely the sort of difficult-to-obtain proof
that supports the finding of general prejudice in a case of
extraordinary delay.” Velazquez, 749 F.3d at 185. On balance,
we find that the fourth Barker factor weighs against the
Commonwealth.

          In sum, the first Barker factor weighs heavily against
the Commonwealth, as a fifty-month delay is exceptional. The
second factor weighs against the Commonwealth as well,
though not as heavily as the first, as not all the delay is
attributable to the Commonwealth’s negligence. The third
factor weighs in favor of the Commonwealth, because while
Kennedy invoked his speedy trial rights twice early in the case,
he did not renew the invocation after he was released from
detention. Finally, the fourth factor weighs against the
Commonwealth, as it has not overcome the presumptive
prejudice of a four-year delay, despite the strength of its case
at trial. And here, Kennedy has pointed to prejudice above and
beyond presumptive prejudice—including prejudice stemming
from loss of employment, anxiety, and incarceration. That
evidence, when weighed alongside presumptive prejudice, tips
this factor in Kennedy’s favor.

       Overall, the weighing of the four factors persuades us
that Kennedy’s speedy trial rights were violated.

                        CONCLUSION

       For the foregoing reasons, we reverse the District Court
and remand with instructions to grant the petition and order the
petitioner’s release forthwith.




                               18